DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, 10-13, 15-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Dal Mutto, Han and Yan appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 12 and 22, Dal Mutto discloses a system for visual inspection includes: a scanning system configured to capture images of an object and to compute a three-dimensional (3-D) model of the object based on the captured images; an inspection system configured to: compute a descriptor of the object based on the 3-D model of the object; retrieve metadata corresponding to the object based on the descriptor; and compute a plurality of inspection results based on the retrieved metadata and the 3-D model of the object. Han discloses system and a method of measuring an optical gas image. Yan discloses an ensemble deep neural network model to extract relations from the corpus via an Adaptive Boosting LSTMs with Attention model (Ada-LSTMs). However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, applying a convolutional neural network (CNN) to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination information; applying a recurrent neural network (RNN) to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information. 
Based on the updated search performed and considering applicant’s remark, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2, 4-8, and 10-11 are dependent upon claim 1. Claims 13, 15-18 and 20-21 are dependent upon claim 12. Claims 23-24 are dependent upon claim 1. These claims are allowable for at least the same reasons given for independent claims 1, 12 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664